327 F.2d 227
Albert Eugene BEALE, Appellantv.UNITED STATES of America, Appellee.
No. 20295.
United States Court of Appeals Fifth Circuit.
January 21, 1964.

H. H. McKnight, Memphis, Tenn., for appellant.
H. M. Ray, U. S. Atty., Oxford, Miss., Thomas G. Lilly, Asst. U. S. Atty., Oxford, Miss., for appellee.
Before HUTCHESON and BELL, Circuit Judges, and BREWSTER, District Judge.
PER CURIAM.


1
Appellant, having been convicted on twelve counts of an indictment charging him with unlawfully and corruptly endeavoring to influence and impede petit jurors, and thereby the administration of justice in violation of Title 18 U.S.C.A. § 1503 asserts the insufficiency of the indictment as error here, and further contends that his action in approaching the prospective jurors did not constitute a crime.


2
There is no merit whatever in these contentions. See United States v. Russell, 1921, 255 U.S. 138, 41 S. Ct. 260, 65 L. Ed. 553 on the criminality of his conduct; and Holland v. United States, 5 Cir., 1957, 245 F.2d 341; Parsons v. United States, 5 Cir., 1951, 189 F.2d 252; Kong v. United States, 9 Cir., 1954, 216 F.2d 665; and Seawright v. United States, 6 Cir., 1955, 224 F.2d 482 on the sufficiency of the indictment.


3
Affirmed.